DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 7, 18 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman US Patent Application Publication No. 2018/0267282 in view of  Venkataraman et al. (Hereinafter “Venkataraman”) US Patent Application Publication No. 2021/0063141.

Referring to claim 1, Kaufman teaches an enhanced vision system [ab], comprising: 
a transparent photodetector subsystem [imager/detector 132 of fig. 13A; 0101; optical device 90 of fig. 9A; 0089] that includes a first photosensitive element array disposed across at least a portion of a first surface of a transparent substrate [target scene T of fig. 9A; 0089-0090], 

wherein the transparent photodetector subsystem transmits at least a portion of the visible portion of the electromagnetic spectrum that includes at least the first portion of the first scene [target T of fig. 13A-13B; 0101-0102]. 
However, Kaufman does not explicitly teach a first optic subsystem that transmits a first scene within a field-of-view of the first optic subsystem in at least a visible portion of the electromagnetic spectrum although it detects photonic energy with a wavelength in a certain ranges [0081; 0092]. Venkataraman teaches a first optic subsystem that transmits a first scene within a field-of-view of the first optic subsystem in at least a visible portion of the electromagnetic spectrum [the optics of a camera in the array camera module to enable different cameras to capture image data with respect to different portions of the electromagnetic spectrum, 0076]. 
It would have been obvious to one of ordinary skill in the art to add the feature of Venkataraman to the system of Kaufman as an essential means to enables real-time viewing of an image in multiple spectral bands simultaneously over the same optical centerline with one main optical element.

Referring to claim 17, Kaufman and Venkataraman teach the invention substantially as claimed as specified in claim 1 above, comprising a visible image of a first scene in a field-of-view of the first optic subsystem [Kaufman, target T of the image and an new image formed 97 of fig. 9A; 0089-0090; S1, S2, T of fig. 9C].

Referring to claim 30, Kaufman and Venkataraman teach the invention substantially as claimed as specified in claims 1 and 17 above, comprising a storage device [Venkataraman, memory 108 of fig. 1A; 0078-0079] that includes machine-readable instructions that, when executed by a configurable circuit, cause the configurable circuit to transition to image analysis circuitry [Venkataraman, 0079], determine at least one parameter associated with at least one object appearing within the first scene [Venkataraman, 0078; 0089], receive a first signal that includes data representative of the first portion of the first scene from the first photosensitive element array [Kaufman, generates a correspond variable control signal in response to the amount of incident photons striking the detector, 0128], and generate one or more output signals that include data representative of the at least one parameter associated with the at least one object [control signal output from a detector, 0128; 0076]. 

Referring to claims 2, 7 and 18, all limitations of these claims have been addressed in the analysis of claims 1, 17 and 30 above, and these claims are rejected on that basis.

Allowable Subject Matter
Claims 3-6, 8-16 and 19-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUY N PARDO/Primary Examiner, Art Unit 2691